On behalf of the delegation of the Republic of
Yemen, I have great pleasure in expressing to Mr. Opertti
38


our heartfelt congratulations on his election as President of
the present session of the General Assembly. We are
confident that his competence and experience will enable
him to guide the sessionâs deliberations and achieve its
objectives.
At the same time, I should like to express our
recognition of the good offices of Mr. Kofi Annan,
Secretary-General of the Organization, and of his great
success in serving peace within the framework of
preventive diplomacy in order to defuse international crises
before they flare up and to protect innocent victims. I also
have great pleasure in noting the intellectual and
organizational efforts that are being made to revitalize
United Nations activities in order to keep abreast of
developments at the end of the present century and meet
the demands of the next. We wish Mr. Annan every success
in carrying out his future tasks.
The Republic of Yemen, its Government and people,
has made consistent endeavours to strengthen democratic
practices based on political pluralism, freedom of the press,
guarantees of public freedom and the protection of human
rights.
The Republic of Yemen has realized the vital
importance of carrying out political, economic, financial
and administrative reforms, together with a programme of
stabilization and restructuring. When the due historical
process brought about the unity of the country, Yemen
inherited two political and economic systems based on
different organizational, cultural and ideological structures.
The Republic of Yemen, which represents the united
Yemen, has therefore launched a process of radical political
and institutional reform intended to bring about national,
social and political integration, making democratic practices
more deeply entrenched and increasing societyâs
participation in the political decision-making process. This
includes increasing the social role of Yemeni women,
liberating them from all constraints on their participation
and encouraging their integration in development.
Naturally, bringing about economic and administrative
reforms based on an open and liberal economy, free trade
and the increased participation of the private sector requires
new legal and administrative mechanisms which may have
a negative impact on segments of society with limited
income and on the unemployed. Undoubtedly, this provides
an incentive for the provision of assistance for all the
countries engaged in this experience, including Yemen, in
order to achieve the concrete economic and financial results
that can alleviate the negative impact of such changes on
the social sectors that are unable to respond to the process
of economic and financial adjustment and appropriate
restructuring in a natural and appropriate way. That is
why it is imperative for the economic reform process to
be accompanied by a social safety net to ensure social
and economic equilibrium and alleviate the impact of
change affecting the poor, unemployed and limited-
income groups, with regard to their simple lives and
subsistence existence.
This is a task which makes it incumbent upon the
international financial institutions to recognize their
responsibilities in those areas and to intensify their
development programmes with social, demographic and
environmental dimensions. The flow of investments and
assistance from rich countries to the less developed
countries have to be increased in order to bridge the
structural gap and enable our society to integrate and
increase its positive partnership in sustainable
development.
The world today is based on integration and
complementarity. It aspires to globalization based on free
trade, free exchange and open markets. However, these
can only be achieved by regional cooperation of
government and private sectors of the countries of each
region. Thus our transition to globalization can be
achieved through the bridges of regional cooperation,
enabling us to make gains and achieve the common
interests of our peoples without disregarding specificities
or neglecting elements of harmony and regional
integration. This approach would undoubtedly help in
making concrete the spirit of fraternity, interdependence
and integration, and would provide an opportunity to
ensure that the fundamental factors for peace and
acceptable coexistence exist, with respect to all regional
parties, which will assist in ensuring a balanced and
comprehensive world peace.
In this context, we demand that help and assistance
be provided to the developing countries and the least
developed countries, in order to enable them to minimize
the negative impact of the globalization of the world
economy on their national economies and to achieve
levels enabling them to participate with the developed
countries through competitiveness in producing high
quality commodities at competitive prices. This could be
accomplished once they have made reasonable progress in
the context of regional integration.
Democracy, social justice, human rights, economic
and political reforms and serious regional cooperation can
39


only be achieved when there is peace, stability and full
security. Today, given the unstable nature of peace in our
region, we are again apprehensive lest the situation explode.
This is due to Israeli intransigence and continuous disregard
of the resolutions of international legitimacy. It is also due
not only to the Netanyahu Administrationâs continued
rejection of international resolutions obliging Israel to
withdraw from the Palestinian occupied territories, the
occupied Golan Heights and South Lebanon, but also of the
undertakings of the previous Administration of the late
Yitzhak Rabin at the Madrid Conference and in the Oslo
accords.
The current construction of new settlements; the
changing of the historical heritage of East Jerusalem,
including the attempts to obliterate its Arab identity; the
changing of historical realities and demography: all this
testifies to the present Israel Governmentâs flagrant
obstinacy and arrogance. We therefore demand that these
practices, which present further obstacles to the peace
process, be halted forthwith.
In order to prevent the region being plunged back into
the cycle of conflict, tension and bloodshed, we appeal to
the international community to take the necessary measures
to compel Israel to honour its international obligations,
pursuant to the resolutions of international legitimacy and
all other relevant obligations and agreements.
It has become clear that the policy of starvation,
deprivation and economic sanctions imposed on States,
whether individually or collectively, is of no avail as an
effective means to the realization of certain political goals,
especially in an era in which freedom, democracy, and
enhanced respect for human rights and the right to self-
determination are reaffirmed. Consequently, the victims of
this policy are the most vulnerable sectors of the targeted
States. That is why we must reconsider the policy of
imposing sanctions, and must reassess their impact,
reaffirming the importance of humanitarian values and
ensuring that the real interests of peoples are not arbitrarily
violated or threatened for reasons of which these peoples
are innocent. As we have already said, sanctions are no
longer a useful tool for the realization of political
objectives. We must engage in peaceful dialogue, and
define a time framework and agreed criteria for the
sanctions before they are imposed and put into effect. We
must also ensure that the people and the poorest social
sectors are not the first and direct victims, as is currently
the case in Iraq and Libya.
While reaffirming respect for international
resolutions, we reiterate the need to lift the sanctions from
Iraq and Libya. These have caused serious damage and
severe human suffering in these fraternal countries.
Children, old people and women have been particularly
affected.
Terrorism has become an international phenomenon,
and its effects and repercussions are not confined to any
one country, people or ideology. It concerns all nations
and peoples, and there is a pressing need for the
international community to respond immediately to the
demand to establish a political, intellectual and
institutional system at the international and regional levels
in order to combat it and eradicate the causes of this
uncivilized and inhuman phenomenon, and to deal with its
negative consequences.
In this regard, the Republic of Yemen has absolutely
rejected all forms of terrorism. Yemen shares the feelings
of every member of the international community: fear and
concern at the continuation and increase of this anti-
civilizational phenomenon which goes counter to all
human values. We therefore call for genuine cooperation
to combat this phenomenon collectively and responsibly.
My country pays particular attention to developments
in fraternal Somalia. We hope that the international
community will help to resolve the conflict between the
various warring factions and political groupings. But at
the same time we would like to remind our brothers in
Somalia that there can be no solution without the
cooperation of the Somalis themselves primarily with
regard to the solutions offered to them from abroad.
Our concern for the situation in Somalia is a result
of our feelings of fraternal responsibility, in addition to
being a duty dictated by neighbourliness, especially since
we are the only country in the region that has received
waves of refugees from Somalia and other countries
fleeing either national conflicts or purely economic
circumstances. The Republic of Yemen has paid a high
price and has sustained heavy suffering for its proximity
to the Horn of Africa.
Our modest potentialities are not adequate to deal
with this human influx into our country. We already have
difficulty meeting the needs of our own population. The
refugees have exacerbated our difficulties, and represent
an intolerable economic and social burden. The provisions
made by the Office of the United Nations High
Commissioner for Refugees are insufficient to meet the
40


needs of the refugees in our country. We therefore request
the international community to provide us forthwith with
assistance in carrying out our humanitarian responsibilities
towards our refugee brothers. We further call upon all
parties in the Horn of Africa and the concerned Arab
parties to cooperate in reaching realistic solutions to this
protracted crisis.
Many years have elapsed since the issue of reforming
the United Nations was first raised, especially with regard
to equitable geographical representation on the Security
Council and the formulation of criteria to limit the coercive
use of the veto. We fully support the call for the application
of democratic norms in and universal representation on the
Council in order to reflect the growth of the membership of
the General Assembly since the 1950s and the major
developments since the fall of the Berlin Wall, the end of
the cold war and the expansion of the horizons of
globalization â€” all of which make it imperative to reform
the Security Council. It is a pressing need that must be
answered if justice and democracy in international relations
are to be achieved, in conformity with the increased
contacts and improved relations between peoples.
We therefore support the Open-ended Working Group
set up for this purpose. We appreciate what has been
achieved within the framework of its mandate, pursuant to
the resolution of the forty-eighth session of the General
Assembly in 1993. We also appreciate the cooperation
demonstrated by this Working Group. We call for the
continuation of its work in order to fulfil its mandate at an
early date.
It is incumbent upon us to cooperate in creating an
appropriate atmosphere for the establishment of a new
international order based on justice, freedom of choice and
tolerance. It is our responsibility to work together for
humanity and its prosperity, and to draw ever closer to our
objective to live as neighbours on the planet.







